Citation Nr: 1522249	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-33 1169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Evidence received since the July 1946 rating decision denying entitlement to service connection for varicose veins pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's varicose veins are a result of her active military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for varicose veins.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for entitlement to service connection for varicose veins have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a claim of entitlement to service connection for varicose veins upon separation from service in July 1946.  A July 1946 rating decision denied the claim, citing no evidence of a diagnosis for the condition on her separation examination form.  This decision was confirmed and continued in September 1946.  The Veteran received notice of the decision, but did not submit an application for review (now known as a notice of disagreement) or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b) (formerly VA Reg. 1008).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In this case, there is new and material evidence that warrants a reopening of the Veteran's claim.  During the April 2015 hearing, the Veteran testified her varicose veins were visible at her separation from service.  Her statements were not part of the record at the time of the initial denial in July 1946.  She had surgery for the condition in June 1971.  The June 1971 treatment records indicated the varicose veins onset twenty-five years prior to the surgery, or approximately June 1946, the time of the Veteran's separation from service.  This evidence pertains to the basis for the prior denial, raises a reasonable possibility of substantiating the claim, and warrants a reopening of the Veteran's claim.  

Entitlement to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously noted, the Veteran testified she had visible varicose veins at her separation from service in July 1946, prompting her application for VA benefits at that time.  Varicose veins are capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled in part on other grounds Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2012)).  Thus, her testimony is competent and provides sufficient support for a claim of service connection.  See Barr, 21 Vet. App. at 307 (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

The Veteran further testified that she began wearing compression stockings after separation from service to prevent the varicose veins from becoming worse.  However, she was hospitalized from May to June 1971 due to complications from the disability.  The hospital treatment records indicate the varicose veins had their onset during the Veteran's service and had increased in severity during her pregnancy, ultimately leading to the month long hospitalization and surgery to help alleviate the pain produced by the disability.  

The Veteran continued to experience symptoms after the June 1971 surgery and sought to reopen her claim for service connection in August 1981.  The RO denied the claim in November 1981, citing the final July 1946 decision.  The Veteran did not appeal.  In October 2012, the Veteran again requested to reopen her claim for service connection for varicose veins, which led to the present appeal.

The evidence shows it is at least as likely as not that the Veteran's varicose veins onset during service.  Her testimony is credible and competent to establish the presence of the disability at her separation from service.  There is also medical evidence that suggests the condition onset in service and increased in severity in the years after separation from service.  Reasonable doubt must be resolved in the Veteran's favor, and entitlement to service connection for varicose veins is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for varicose veins is reopened.

Entitlement to service connection for varicose veins is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


